Citation Nr: 1231966	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to February 15, 2006.

2. Entitlement to an evaluation in excess of 50 percent for the service-connected PTSD from February 15, 2006, to February 14, 2011.

3. Entitlement to a total disability evaluation based on individual unemployability by reason of service connected disability (TDIU) prior to February 14, 2011.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

A review of the Virtual VA paperless claims processing system reveals that the RO in Roanoke, Virginia, has recently adjudicated matters directly impacting the matters on appeal; these are matters which were independently returned to the Board by the Appeals Management Center (AMC) in Washington, D.C.  

Specifically, after the AMC issued a July 12, 2012, Supplemental Statement of the Case continuing the denial of the claims on appeal, the RO, in a rating decision dated on July 30, 2012, assigned a 100 percent rating for the service-connected PTSD, effective on February 15, 2011, and granted service connection and assigned a 100 percent rating for ischemic heart disease, effective on February 15, 2011.  

As a result, the matters of entitlement to a TDIU rating and an increased rating for the service-connected PTSD are rendered moot as of February 15, 2011, as is reflected in the issues as set forth on the title page of this document.

However, as will be discussed, in receiving additional evidence and argument, and readjudicating the claim for a TDIU rating and the claim for increase within the Board's jurisdiction, but not granting the full benefit sought for the period prior to February 15, 2011, the RO erred in finding that it was merely adjudicating a "new claim."  

As a result, the RO did not issue a Supplemental Statement of the Case for the issues on appeal for the period prior to February 15, 2011.  See 38 U.S.C.A. § 7104 (Jurisdiction of the Board); 38 C.F.R. § 19.31 (Supplemental Statement of the Case).

The earlier procedural history of this matter is also complex.  In a rating decision in October 1999, the RO denied entitlement to a TDIU rating.  The Veteran submitted a Notice of Disagreement (NOD) and a Substantive Appeal, but in May 2003, the RO notified the Veteran that the Substantive Appeal was not timely filed.  The issue of timely filing was thereupon developed as an issue on appeal before the Board. 

In April 2005, the RO issued a rating decision continuing the current 30 percent evaluation for the service-connected PTSD; in May 2006, the RO issued a rating decision that denied the claim for a TDIU rating. 

In May 2007, during the course of the appeal, the RO issued a rating decision increasing the evaluation for the service-connected PTSD to 50 percent, effective on January 27, 2007.  

In an October 2008 decision, the Board found that the Veteran had filed a timely appeal from the October 1999 decision that denied his claim for a TDIU rating.  The Board assigned an increased rating of 50 percent for the service-connected PTSD, effective from February 15, 2006, to January 26, 2007, but denied any further increase including on the basis of entitlement to a TDIU rating.  

In March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating the Board's October 2008 decision to the extent it denied claims for increase and remanded the claims to the Board for further development and adjudication.  

The Board remanded the case to the RO via the AMC in August 2010 for additional development of the record, and again remanded the claims in March 2012 to provide an opportunity for the RO to adjudicate pending claims that the Veteran contended were inextricably intertwined with the claims on appeal.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of inextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As noted, the actions of the RO constitute a readjudication of the Veteran's appealed claims in light of newly received evidence, but without the issuance of an SSOC, insofar as a TDIU rating or higher ratings for the service-connected PTSD were not granted for the period prior to February 15, 2011.  

Though the Roanoke RO treated the claims as "new" claims received on February 15, 2011, the claims are appealed matters within the jurisdiction of the Board and as remanded to the Board by the Court in March 2010.

The rating decisions of the RO, issued by a letter dated on August 2, 2012, indicate that a new VA examination was conducted in April 2012, and further indicate that the Roanoke RO has received additional application materials from the Veteran, none of which the AMC had knowledge of or the opportunity to consider prior to its issuance of an SSOC on July 12, 2012.  In the July 12, 2012, SSOC, the AMC continued the denial of the Veteran's appealed claims, which were then essentially readjudicated by the RO on August 2, 2012, but without issuance of a new SSOC.

In order to afford the Veteran proper due process with respect to the claims on appeal, they must be returned to the AMC for consolidation of all relevant submissions from the Veteran and newly received evidence, any additional necessary development, readjudication, and issuance of an SSOC. See 38 U.S.C.A. § 5103A (duty to assist); 38 C.F.R. § 19.31 (Supplemental Statement of the Case); Bernard v. Brown, 4 Vet. App. 384 (1993) (Board must ensure procedural due process with respect to appealed claims, absent showing of nonprejudicial error).

Given that the RO recently assigned a 100 percent rating for the service-connected PTSD, but only effective from what it construed as the date of a "new claim," February 15, 2011, development on remand should include a retrospective medical opinion for the pendency of the Veteran's appealed claims, for the purpose of clarification for the full appeal period as to the nature and severity of the Veteran's PTSD and whether his service-connected disabilities have precluded employment.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation).

Any additional relevant medical evidence, to include additional relevant VA records of treatment, must be sought for association with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to request that the Veteran identify all VA and non-VA health care providers who treated his service-connected disabilities during the period from 1999 to February 2011.  

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records THAT HAVE NOT BEEN PREVIOUSLY RECEIVED into the claims file from each health care provider the Veteran identifies.  

The Veteran should also be advised with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the RO.

2.  The RO then should consolidate all electronic and paper claims files so that they are reviewable by the AMC in readjudicating the Veteran's claims, and by the VA examiner who is requested to provide a retrospective medical opinion in this matter (see directly below).

3.  Once all available relevant medical records have been received, the RO then should make arrangements with the appropriate VA medical facility to forward the claims file to an appropriate clinician for the purpose of obtaining a retrospective medical opinion as to the following matters: 

(a) the nature and severity of the Veteran's service-connected psychiatric disability for the period from 1999 to February 14, 2011, and 

(b) whether for any period from 1999 to February 14, 2011, the Veteran was precluded from securing or following substantially gainful employment, consistent with his education and occupational experience, by reason of his service-connected disabilities.

The RO must send the consolidated claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

The examiner must be informed as to the disabilities for which service connection has been in effect during the period from 1999 to February 14, 2011.  

At the time of this remand this includes (a) psychiatric disability to include PTSD for the full period; (b) type II diabetes mellitus effective from August 1, 2001 (currently rated as 20 percent disabling); (c) erectile dysfunction effective from December 12, 2008 (currently rated as noncompensably disabling; and (d) diabetic retinopathy effective from December 12, 2008 (currently rated as noncompensably disabling). 

The examiner must be informed that, in 1990, the Veteran was granted disability benefits by SSA, based primarily on psychiatric disability, and that the SSA disability records, including records of psychiatric treatment and examination, are located toward the bottom of volume 3 of the paper claims file.

The examiner must be informed that, as the Veteran has been rated as 100 percent disabled due to the service-connected psychiatric disability for the period beginning on February 15, 2011, he or she need not provide a medical opinion for the period from February 15, 2011, forward.

The examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of based on his or her clinical experience, medical expertise, and established medical principles.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the relevant evidence of record.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If for any period from 1999 to February 14, 2011, it is found that the schedular criteria for a TDIU rating are not met, the RO must forward the claim for a TDIU rating to the Director, Compensation and Pension, for extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

